Order filed August 4, 2016




                                         In The

                     Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-15-00569-CR
                                     ____________

                           WALTER R SAM, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 337th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1419418

                                       ORDER

      Relevant items have been omitted from the clerk’s record. See Tex. R. App.
P. 34.5(c). Those items are:

      1.     the court’s charge to the jury; and

      2.     the jury’s verdict

      Accordingly, the Harris County District Clerk is directed to (1) file a
supplemental clerk’s record on or before August 15, 2016, containing the documents
listed above; (2) furnish the supplemental clerk’s record to appellant so that he may
prepare a pro se brief in response to the brief filed by his appointed counsel pursuant
to Anders v. California, 386 U.S. 738 (1967); and (3) certify to this court the date on
which delivery of the supplemental clerk’s record to appellant is made.

       If a requested item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the item is not
a part of the case file.

                                    PER CURIAM